Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 Nov 2021 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 2 Nov 2021.
Claims 1-9 were amended. Claims 10-15 are newly presented.
Claims 1-15 are currently pending and have been examined.


Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent Publication No. 20150254758 to Wadhawan et. al. (“Wadhawan”).
Claim 1
Balva discloses the following elements:
A computer-implemented method, comprising: ([0087] method may be implemented using a non-transitory computer-readable storage medium)
determining a ground-based location list based on a travel route of an aerial vehicle wherein the ground-based location list indicates a plurality of ground-based locations on the travel route of the aerial vehicle; ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; [0034] transit service vehicle may be an airplane)
placing a first order to a first ground-based location of the plurality of ground-based locations on the ground-based location list, wherein the first order includes the a time window corresponding to a proximity of the aerial vehicle to the first ground-based location; ([0081] a passenger can order items while in transit; [0082] system can 
calculating a weight of the first order, wherein the first order comprises a plurality of items; ([0040] system can consider the weight of the item; [0050] system can consider the passenger vehicle’s capacity and ordered item weight in determining when, where, and with what vehicle to deliver the item)
associating  ([0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles)
 
and controlling a first delivery of the first order at the aerial vehicle, within the time window by the two or more unmanned aerial vehicles from the first ground-based location while the aerial vehicle is in the air and on the travel route. ([0081] items can be delivered to transit vehicle without the need for the vehicle to stop or detour; [0034] transit 
This is a method claim, and the limitation which recites “associating two or more unmanned aerial vehicles with the first order in a case where a single unmanned aerial vehicle is unable to deliver the first order based on the weight of the first order” is a conditional limitation. Specifically, “in a case where a single unmanned aerial vehicle is unable to deliver the first order based on the weight of the first order” is a condition precedent, and everything that depends on that condition precedent is non-limiting. See MPEP 2111.04(II), citing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), establishing that a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Here, if the item weight does not result in a single unmanned aerial vehicle being unable to deliver it, the assigning two or more vehicles is not required to be performed, and neither is the distributing the plurality of items of the first order between the two or more unmanned aerial vehicles. Because the “associating two or more unmanned aerial vehicles with the first order” and the “distributing the plurality of items of the first order between the two or more unmanned aerial vehicles such that each of the two or more unmanned aerial vehicles carries one or more items of the plurality of items of the same first order” are conditional limitations subject to the condition precedent that the item 
Nevertheless, in the interest of compact prosecution, Wadhawan discloses allocating an order to two or more boxes based on the order weight and the capacity of the boxes. Wadhawan, [0044], [0046]-[0048]. Balva discloses assigning drones to deliver an item to a passenger vehicle in transit. Wadhawan discloses assigning orders to two or more boxes based on the weight of the order. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the drone delivery system of Balva the capacity and weight based division of an order as taught by Wadhawan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 2
Balva in view of Wadhawan discloses the elements of claim 1, above. Balva also discloses:
wherein the first delivery includes food freshly prepared at the first ground-based location in response to the first order. ([0081] user can order food, drink, or merchandise while on the vehicle; [0082] ground locations may be restaurants along the route)

Balva in view of Wadhawan discloses the elements of claim 1, above. Balva also discloses:
controlling, while the aerial vehicle is on the travel route, a presentation of the ground-based location list to a passenger on board the aerial vehicle; ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen)
and receiving, from the passenger, a selection of the plurality of items corresponding to the first order. ([0081] a passenger can order items while in transit; [0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen)
Claim 4
Balva in view of Wadhawan discloses the elements of claim 1, above. Balva also discloses:
wherein the ground-based location list further includes a time window associated with each of the plurality of ground-based locations on the ground-based location list, the time window for the first order to the first ground-based location is based on the time window associated with the first ground- based location on the ground-based location list, and the time window for the first order is based on a time period to prepare the first order and a time period for travel of the two or more unmanned aerial vehicles to an intersection point on the travel route of the aerial vehicle. ([0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes)
Claim 5
Balva in view of Wadhawan discloses the elements of claim 1, above. Balva also discloses:
receiving a second order at a second ground-based location of the plurality of ground-based locations on the ground-based location list; ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes)
and controlling a second delivery of the second order by an unmanned aerial vehicle from the second ground-based location to the aerial vehicle while the aerial vehicle is on the travel route. ([0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, these limitations constitute a mere duplication of the ordering steps, and therefore have no patentable significance. Nevertheless, Balva discloses that the transit service can include deliveries of multiple items to multiple passengers in [0045]. 
Claim 6
Balva in view of Wadhawan discloses the elements of claim 5, above. Balva also discloses:
wherein the second delivery is by one of the two or more unmanned aerial vehicles associated with the first delivery. ([0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles; [0045] system can combine deliveries to multiple passengers)
Claim 7
Balva in view of Wadhawan discloses the elements of claim 5, above. Balva also discloses:
wherein the second delivery is by the unmanned aerial vehicle different from the two or more unmanned aerial vehicles associated with the first delivery. ([0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles; [0045] the transit service can include deliveries of multiple items to multiple passengers)

Balva in view of Wadhawan discloses the elements of claim 1, above. Balva also discloses:
wherein the first delivery includes goods uniquely associated with the first ground-based location. ([0082] items may be from local stores, restaurants, etc., including “a favorite restaurant in San Francisco” – this is a good uniquely associated with the ground-based location)
Claim 10
Balva in view of Wadhawan discloses the elements of claim 1, above. Balva discloses considering whether the deliver an item based on size, weight, how conspicuous the item is, etc. in paragraph [0040]. Balva also discloses:
further comprising deploying the two or more unmanned aerial vehicles to deliver the plurality of items of the first order to the aerial vehicle based on one of a value of the first order or reception of additional orders. ([0045] system can combine deliveries to multiple passengers)
Wadhawan also discloses that the recommendation service may include one or more of actual weight, product weight, packaging weight, dimensional weight, dimensions, actual volume, price, item type, etc. in [0036]; the system may recommend bundling items for a price discount in [0072]; and that items may be divided when the customer adds additional items in [0046]-[0048]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the drone delivery system of Balva the capacity and weight based division of an order as taught by Wadhawan since the claimed 
Claim 11
Balva in view of Wadhawan discloses the elements of claim 1, above. Balva also discloses considering how full vehicles are expected to be in ascertaining whether items can be delivered to customers in paragraph [0016], considering item capacity on vehicles in [0042] and [0050], that capacities are dynamically adjusted in [0079], and that items can be delivered via a delivery vehicle in [0080]. This is highly suggestive of evaluating the space after an order is assigned to a drone. Nevertheless, Wadhawan discloses:
determining availability of space in each of the two or more unmanned aerial vehicles subsequent to loading of the plurality of items associated with the first order; ([0037] box completion reminder may provide the user with item recommendations that may be used to fill up remaining space in the user’s shipping boxes)
and controlling presentation of advertisement information to one or more passengers of the aerial vehicle based on the determined availability of space. ([0037] box completion reminder may provide the user with item recommendations that may be used to fill up remaining space in the user’s shipping boxes; see fig. 4 for presentation of recommendations to the user)

Balva discloses ascertaining and dynamically adjusting the capacities of vehicles including item capacities and that the items may be delivered by vehicles. Wadhawan discloses presenting recommended items to a user to fill up existing space in a box. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic item capacity evaluation of Balva the capacity-based item recommendation as taught by Wadhawan in order to recommend items “based on what the user currently has in his or her shopping cart or weight-based shipping containers (e.g., one or more fixed-size boxes), based on the user's prior purchase, search or browsing history, or both.” Wadhawan, paragraph [0068]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent Publication No. 20150254758 to Wadhawan et. al. (“Wadhawan”) and further in view of U.S. Patent Publication No. 20170228837 to Porter (“Porter”).
Claim 9
Balva in view of Wadhawan discloses the elements of claim 1, above. Balva also discloses:
further comprising receiving the first order including a plurality of instructions for customization of each of the plurality of items associated with the first order, wherein the first delivery includes the plurality of items made according to the plurality of instructions in the first order. ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; items for purchase can have a preparation time indicating how long it will take for the store to prepare the item; items might be coffee or food items – these are necessarily going to be made according to the instructions for the order)
Nevertheless, to the extent that neither Balva nor Wadhawan explicitly disclose receiving instructions for customization, Porter discloses a digital airport shopping system in which a customer can pre-order something for delivery prior to the customer’s flight arrival time ([0040]) in which the customer can customize their order as in [0022], [0096], and figs. 10-11. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the food for delivery system of Balva the customization of the food item as disclosed by Porter so that users “can find services and products at a desired location and minimize wait time or wasted time searching out the services or products because the user is in an unfamiliar location.” Porter, paragraph [0009]. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent Publication No. 20150254758 to Wadhawan et. al. (“Wadhawan”) and further in view of U.S. Patent Publication No. 20090192702 to Bourne (“Bourne”).
Claim 12
Balva in view of Wadhawan discloses the elements of claim 1, above. Balva also discloses that the system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen and determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes in [0082]. This is at least highly suggestive of estimating a distance between the transportation vehicle and the unmanned aerial vehicles. To the extent that neither Balva nor Wadhawan explicitly disclose these elements, Bourne discloses:
estimating a distance between an intersection point on the travel route of the aerial vehicle and the two or more unmanned aerial vehicles; ([0038] departure time is calculated based on scheduled time due at destination, start location, and navigation instructions)
and calculating a departure time of the two or more unmanned aerial vehicles based on the estimated distance. ([0038] departure time is calculated based on scheduled time due at destination, start location, and navigation instructions)
Balva discloses delivery to a vehicle in transit along a route as set forth in claim 1, as well as ascertaining the time for travel and preparation in order to 
Claim 13
Balva in view of Wadhawan and Bourne discloses the elements of claim 12, above. Balva also discloses that the system may include artificial intelligence and optimization functions which include historical information analysis in [0024]. Neither Balva nor Wadhawan explicitly disclose calculating the departure time based on historical data. However, Bourne discloses:
further comprising calculating the departure time of the two or more unmanned aerial vehicles based on historical data related to previous deliveries on the travel route. ([0038] departure time can consider historic time to travel between the start location to the finish location)
Balva discloses delivery to a vehicle in transit along a route as set forth in claim 1, as well as ascertaining the time for travel and preparation in order to determine what items to offer as in paragraph [0082]. Bourne discloses determining a departure time based on the distance between the start location and the destination location. It would have been obvious to one having ordinary skill in the art to include in the drone delivery time calculation of Balva the departure time calculation as taught by Bourne in order to ensure that the drone “can arrive at the desired destination… on time.” Bourne, paragraph [0055]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent Publication No. 20150254758 to Wadhawan et. al. (“Wadhawan”) and further in view of U.S. Patent No. 9953287 to McDonald et. al. (“McDonald”).
Claim 14
Balva in view of Wadhawan discloses the elements of claim 1, above. Neither Balva nor Wadhawan explicitly disclose deploying a second vehicle with a missing item. However, McDonald discloses: 
further comprising deploying a supplemental unmanned aerial vehicle, subsequent to a departure of the two or more unmanned aerial vehicles, to deliver one or more missing items of the plurality of items of the first order to the aerial vehicle. (col. 2, ll. 40-50 determining that an item cannot be included in an order; col. 9, ll. 39-44 exception items (missing items) may join the rest of the order at a later station; col. 16, ll. 37-40 missing item may be picked from other location; col. 9, ll. 13-17 an automated aerial vehicle may be assigned to a priority pick item based on an exception)
Balva discloses drone delivery of an order to a user in transit. McDonald discloses remedial action for missing order items including assigning an automated aerial vehicle to collect the missing order items which may join the remainder of the ordered items at a later time. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the drone delivery system of Balva the exception remedy as disclosed by McDonald .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent Publication No. 20150254758 to Wadhawan et. al. (“Wadhawan”) and further in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”).
Claim 15 
Balva in view of Wadhawan discloses the elements of claim 1, above. Balva also discloses that the system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes as in [0082]. This is at least highly suggestive of the elements of claim 15. Nevertheless, Reiss discloses: 
generating, in response to the first order, information indicating a time of the placement of the first order, an estimated start time for preparation of the first order, and a time to load the first order onto the two or more unmanned aerial vehicles; (col. 3, ll. 29-30 system determines preparation time and courier travel time – this determines preparation start time; col. 3, ll. 58-62 service provider may receive pick up 
and providing the generated information to a business associated with the first ground- based location. (col. 5, ll. 10-32 order and timing information is sent to the merchant)
Balva discloses a system for determining preparation and departure time for order delivery to transit passengers as set forth above. Reiss discloses determining placement, preparation, and load time for food orders and transmitting that information to merchants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the preparation time determination of Balva the particular timing information disclosed by Reiss in order to “arrange for proper timing of the order preparation and delivery so that the buyer receives the order at the delivery location in the freshest possible condition and to coincide with the buyer's arrival to the delivery location.” Reiss, col. 4, ll. 26-29. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628